Citation Nr: 0828599	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  05-40 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1965 to 
January 1968.

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has not been shown to have engaged in combat 
with the enemy or to have been a prisoner of war (POW) during 
his period of service.

3.  The veteran has not been shown to have PTSD that is 
causally or etiologically related to his active service.


CONCLUSION OF LAW

PTSD was not incurred in active service. §§ 1110, 1154 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

With regard to claims for service connection for a 
disability, the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of the 
claim: (1) veteran status; (2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Thus, upon receipt of an application for a 
service-connection claim, VA must review the information and 
the evidence presented with the claim and provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application including notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.

In this case, the RO did provide the appellant with notice in 
June 2004, prior to the initial decision on the claim in 
November 2004, as well as in March 2006.  Therefore, the 
timing requirement of the notice as set forth in Pelegrini 
has been met and to decide the appeal would not be 
prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the appellant 
in the notice letter about the information and evidence that 
is necessary to substantiate his claim for service connection 
for PTSD.  Specifically, the June 2004 letter stated that the 
evidence must show that that he had an injury in military 
service or a disease that began in, or was made worse during 
military service, or that there was an event in service that 
caused injury or disease; that he has a current physical or 
mental disability; and, that there is a relationship between 
his current disability and an injury, disease, or event in 
military service.

In addition, the RO notified the appellant in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the June 2004 letter indicated 
that reasonable efforts would be made to help him obtain 
evidence necessary to support his claim, including that VA 
was requesting all records held by Federal agencies, such as 
service medical records, military records, and VA medical 
records.  The appellant was also informed that a medical 
examination would be provided or that a medical opinion would 
be obtained if it was determined that such evidence was 
necessary to make a decision on his claim.

The RO also informed the appellant about the information and 
evidence that he was expected to provide.  Specifically, the 
June 2004 letter notified the appellant that he must provide 
enough information about his records so that they could be 
requested from the agency or person that has them.  It was 
also requested that he complete and return the enclosed VA 
Form 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs, if there 
were any private medical records that he would like VA to 
obtain on his behalf.  In addition, the June 2004 letter 
informed the veteran that it was his responsibility to ensure 
that VA receives all requested records that are not in the 
possession of a Federal department or agency.

In addition, the Board notes that there are certain 
additional notification procedures that must be followed 
because the veteran has claimed entitlement to service 
connection for PTSD based on personal trauma.  Specifically, 
VA regulations provide that VA will not deny a PTSD claim 
that is based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor 
and allowing him or her the opportunity to furnish this type 
of evidence or advise VA of potential sources of such 
evidence. See 38 C.F.R. § 3.304(f)(3); Patton v. West, 12 
Vet. App. 272, 278 (1999).

In this case, the Board acknowledges that the June 2004 
letter did not advise the veteran of the alternative 
evidentiary sources that may be used to substantiate a claim 
for service connection for PTSD based on personal assault.  
However, the Board has determined that the veteran was not 
prejudiced by the lack of the special notice for the personal 
assault stressor in the June 2004 letter.  In this regard, 
the Board notes that the April 2005 statement of the case 
(SOC) did provide the veteran with such information, 
including the provisions of 38 C.F.R. § 3.304(f)(3).  
Following the issuance of April 2005 SOC, the RO 
readjudicated the veteran's claim for service connection for 
PTSD in a March 2007 supplemental statement of the case 
(SSOC).  Thus, VA cured any defect in the notice before the 
case was transferred to the Board on appeal, and no prejudice 
to the appellant will result in proceeding with the issuance 
of a final decision. Prickett v. Nicholson, 20 Vet. App. 370, 
377-78 (2006) (VA cured failure to afford statutory notice to 
claimant prior to initial rating decision by issuing 
notification letter after decision and readjudicating claim 
and notifying claimant of such readjudication in the 
statement of the case).   As such, the Board finds that the 
veteran has been sufficiently advised that alternative 
evidentiary sources may help verify his stressors, and he was 
provided a sufficient opportunity to submit such evidence to 
VA or to advise VA of any potential sources of such evidence.  

Moreover, the Board also finds that this notice error did not 
affect the essential fairness of the adjudication because the 
veteran demonstrated that he had actual knowledge that he 
could submit alternative evidentiary sources.  In this 
regard, the veteran and his representative have demonstrated 
an actual understanding of the laws and regulations governing 
the appeal through written statements and the documentation 
offered in support of the claim.  In fact, the veteran 
submitted lay statements from his family and friends 
regarding the changes in his behavior before and after 
Vietnam, and as such, shows that he had actual knowledge that 
he could submit evidence from sources other than his service 
records to support the evidence of a personal assault 
stressor.  Therefore, the Board concludes that this is a case 
where the veteran been shown to have actual knowledge, and 
the notice error did not affect the essential fairness of the 
Board's decision.  See Sanders v. Nicholson, 487 F.3d 881, 
889 (Fed.Cir.2007) (actual knowledge may overcome the 
presumption of prejudice for notice errors); Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)).  

In addition, the veteran was provided with notice of the type 
of evidence necessary to establish a disability rating and 
effective date.  In this regard, the Board notes that the 
March 2006 letter informed the veteran that a disability 
rating was assigned when a disability was determined to be 
service-connected and that such a rating could be changed if 
there were changes in his condition. The letter also 
explained how disability ratings and effective dates were 
determined.

The Board does observe that this latter portion of the duty 
to notify regarding the assignment of disability ratings and 
effective dates was satisfied subsequent to the initial 
rating decision on the claim in November 2004.  However, the 
Board finds that this error was not prejudicial to the 
veteran because the actions taken by VA after providing the 
notice have cured the error in the timing of notice.  The 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
given ample time to respond.  In addition, the RO 
readjudicated the case in March 2007 SSOC after the notice 
was provided.  See Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant notification 
followed by readjudication of the claim, such as a statement 
of the case or supplemental statement of the case, is 
sufficient to cure a timing defect).  Thus, it is not 
prejudicial to the veteran for the Board to proceed in 
deciding this appeal, as the timing error did not affect the 
essential fairness of the adjudication.  Therefore, the Board 
finds that the notice requirements have been met and that VA 
has no further duty prior to Board adjudication. 

With regard to the duty to assist, the claims file contains 
service treatment records, service personnel records, VA 
treatment records, and a December 2004 VA PTSD examination 
report.  Additionally, the claims file contains the veteran's 
statements as well as statements from his family and friends 
in support of his claim.  

VA has also attempted to verify the claimed in-service 
stressors.   In this regard, the claims file contains a March 
2005 memorandum from the RO documenting the attempts to 
verify the claimed stressors.  The RO reviewed the 147th 
Assault Support Helicopter Company unit histories for 1966 
and 1967 and the yearly chronological summaries from the U.S. 
Military Assistance Command-Vietnam and placed a copy of 
those reports in the claims file.  However, the RO determined 
that the information provided by the veteran was insufficient 
to search the Combat Area Casualty file because the veteran 
did not provide the names of the individuals that died or the 
approximate dates of those events.  In addition, it was noted 
that the RO could not conduct a more detailed search 
regarding the claimed stressors, as the veteran did not 
provide sufficient information concerning the events to 
facilitate further research.  The Board notes that VA is not 
obligated to verify stressors that are too vague.  The 
veteran must provide, at a minimum, a stressor that can be 
documented, the location of where the incident occurred, the 
approximate date within a two-month window, the name and 
other identifying information of other individuals involved, 
and the unit of assignment.  See M21-1MR, Part IV, Subpart 2, 
Chapter 1, Section D, 14d.   Therefore, the Board concludes 
that VA has done everything reasonably possible to assist the 
veteran in verifying his claimed in-service stressors.

The Board also notes that the veteran notified the RO in 
March 2007 of a change in address and the availability of 
additional VA outpatient treatment records at his new 
location.  Applicable regulations provide that VA must make 
reasonable efforts to assist the claimant in obtaining 
evidence to substantiate the claim for the benefit sought, 
including VA treatment records, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. 38 U.S.C.A. § 5103A(a).  In this 
case, the Board has determined that it is not necessary to 
obtain the outstanding VA records prior to adjudicating the 
veteran's claim for service connection.  The medical evidence 
in the claims file already demonstrates that the veteran has 
been diagnosed with PTSD, and there is no indication that 
these VA medical records would have any bearing on the 
verification of the veteran's stressors, which is the central 
issue in this appeal.  In the circumstances of this case, 
additional efforts to assist the veteran would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements of the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Thus, the veteran would not be 
prejudiced by the Board proceeding to the merits of the 
claim.

Based on the foregoing, the Board finds that all relevant 
facts have been developed properly and sufficiently in this 
appeal, and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim. 


II.  Merits of the Claim for Service Connection

The veteran contends that he currently has PTSD as a result 
of incidents that occurred during his military service from 
January 1965 to January 1968.  In particular, he claims that 
he heard an explosion while he was in Vietnam and witnessed 
his friends being wounded from that explosion.  The veteran 
also asserts that he was exposed to dead soldiers in body 
bags as part of his job to assist in crash fire and rescue 
missions.  He further contends that he was personally 
assaulted by a fellow soldier when he was hit in the head 
with a fifth of whisky.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).

Service connection for PTSD requires a medical diagnosis of 
the disorder, credible supporting evidence that the claimed 
in-service stressor actually occurred, and a link, as 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressor. 38 C.F.R. 
§ 3.304(f). See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy" or was a POW as established by official 
records, including recognized military combat citations or 
other supportive evidence.  If the VA determines that the 
veteran engaged in combat with the enemy or was a POW and the 
alleged stressor is combat or POW related, then the veteran's 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence, and no further development or 
corroborative evidence is required, provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with the circumstances, conditions or hardships 
of service." 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Dizoglio v. Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 
Vet. App. 70 (1994); Zarycki v. Brown, 6 Vet. App. 91 (1993).  
If, however, the VA determines that the veteran did not 
engage in combat with the enemy or was a POW, or that the 
veteran engaged in combat with the enemy or was a POW, but 
the alleged stressor is not combat or POW related, the 
veteran's lay testimony by itself, is insufficient to 
establish the occurrence of the alleged stressor. Instead, 
the record must contain credible supporting evidence that 
corroborates the veteran's statements or testimony. Cohen v. 
Brown, 10 Vet. App. 128 (1997).

If a PTSD claim is based on claimed in-service personal 
assault, evidence from sources other than the veteran's 
service records may corroborate the veteran's account of the 
stressor incident.  Examples of such evidence include, but 
are not limited to: records from law enforcement authorities, 
rape crisis centers, mental health counseling centers, 
hospitals, or physicians; pregnancy tests or tests for 
sexually transmitted diseases; and roommates, fellow service 
members, or clergy.  Evidence of behavior changes following 
the claimed assault is one type of relevant evidence that may 
be found in these sources.  Examples of behavior changes that 
may constitute credible evidence of the stressor include, but 
are not limited to: a request for a transfer to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained 
economic or social behavior changes.  VA will not deny a PTSD 
claim that is based on in-service personal assault without 
first advising the claimant that evidence from sources other 
than the veteran's service records or evidence of behavior 
changes may constitute credible supporting evidence of the 
stressor and allowing him or her the opportunity to furnish 
this type of evidence or advise VA of potential sources of 
such evidence.  VA may submit any evidence that it receives 
to an appropriate medical or mental health professional for 
an opinion as to whether it indicates that a personal assault 
occurred. 38 C.F.R. § 3.304(f)(3) (2007).

In Patton v. West, 12 Vet. App. 272 (1999), the United States 
Court of Appeals for Veterans Claims (the Court) held that 
special consideration must be given to claims for PTSD based 
on personal assault. In particular, the Court held that the 
provisions in M21-1, Part III, 5.14(c), which address PTSD 
claims based on personal assault, are substantive rules that 
are the equivalent of VA regulations and must be considered. 
See also YR v. West, 11 Vet. App. 393, 398-99 (1998).

Paragraph 5.14c states that, in cases of personal assault, 
development of alternate sources for information is critical.  
There is provided an extensive list of alternative sources 
competent to provide credible evidence that may support the 
conclusion that the event occurred, to include medical 
records, military or civilian police reports, reports from 
crisis intervention centers, testimonial statements from 
confidants, and copies of personal diaries or journals. See 
M21-1, Part III, 5.14(c)(8).  Also of particular pertinence 
are the provision of subparagraphs (8) and (9) of Section 
5.14 which state that "(b)ehavior changes that occurred at 
the time of the incident may indicate the occurrence of an 
in-service stressor."  The Court in Patton stated that such 
changes in behavior should be examined and clinically 
interpreted to determine whether they constitute evidence of 
"(v)isits to a medical or counseling clinic or dispensary 
without a specific diagnosis or specific ailment."

Further, 38 C.F.R. § 4.125(a) requires that diagnoses of 
mental disorders conform to the fourth edition of the 
Diagnostic and Statistical Manual of Mental Disorders (DSM- 
IV) and that if a diagnosis is not supported by the findings 
on the examination report, the rating agency shall return the 
report to the examiner to substantiate the diagnosis.

The DSM-IV provides two requirements as to the sufficiency of 
a stressor: (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, witnessed, 
or was confronted with an event or events that involved 
actual or threatened death or serious injury, or a threat to 
the physical integrity of self or others" and (2) "the 
person's response [must have] involved intense fear, 
helplessness, or horror." DSM-IV at 427-28.  These criteria 
are no longer based solely on usual experience and response 
but are individualized (geared to the specific individual's 
actual experience and response).  Hence, under the DSM-IV, 
the mental illness of PTSD would be treated the same as a 
physical illness for purposes of VA disability compensation 
in terms of a predisposition toward development of that 
condition. Cohen v. Brown, 10 Vet. App. 128, 141 (1997).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for PTSD.  At 
the outset, the Board finds that the veteran did not engage 
in combat with the enemy during active service.  The term 
"combat" is defined to mean "a fight, encounter, or 
contest between individuals or groups" and "actual fighting 
engagement of military forces."  VAOPGCPREC 12-99 (Oct. 
1999) citing WEBSTER'S THIRD NEW INT'L DICTIONARY 452 (1981).  
The phrase "engaged in combat with the enemy" requires that 
the veteran "have personally participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality."  VAOPGCPREC 12-99.  
Whether or not a veteran "engaged in combat with the enemy" 
must be determined through recognized military citations or 
other supportive evidence.  In this case, the veteran's 
duties as verified by available service personnel records 
have not been recognized as combat-related.  In this regard, 
his DD Form 214 shows that he served as a fire fighter, and 
his personnel records indicate that his duty assignment in 
Vietnam was an aircraft mechanic helper.  There is no 
indication that he was assigned to or participated in combat 
duties.  In addition, the veteran's service records do not 
show that he received any awards or decorations indicative of 
combat service, such as a Bronze Star with V Device or a 
Purple Heart.  The Board does acknowledge that the veteran 
was awarded the National Defense Service Medal, the Vietnam 
Campaign Medal, and the Vietnam Service Medal with two Bronze 
Service Stars.  However, these awards are not indicative of 
combat.  Furthermore, the veteran has not specifically 
maintained that he engaged in combat.  As such, the Board 
finds that the veteran is not shown to have engaged in combat 
with the enemy.  

As the record contains no evidence that the veteran engaged 
in combat with the enemy during active service, and he did 
not contend, nor has the evidence established that he was a 
POW, there must be credible supporting evidence of record 
that the alleged stressors actually occurred in order to 
warrant service connection.  The claims file contains a March 
2005 memorandum from the RO regarding the attempted 
verification of the veteran's claimed stressors.  The RO 
noted that the veteran's service personnel records show that 
he was assigned to the Republic of Vietnam in November 1965 
with the 147th Assault Support Helicopter Company with a 
military occupational specialty as an aircraft mechanic's 
helper.  The RO did not find any corroborating evidence of 
the veteran's claimed stressors after a review of the unit 
history records of the 147th Assault Support Helicopter 
Company for 1966 and 1967 and the United States Military 
Assistance Command-Vietnam yearly chronological summaries for 
both 1966 and 1967.  The Board has also reviewed those 
reports and has determined that they do not support or 
corroborate the events claimed by the veteran.  

Furthermore, the veteran did not provide sufficient detail to 
facilitate a more detailed search.  In particular, he has not 
identified any specific dates or the names and units of the 
individuals involved.  Indeed, the RO indicated in the March 
2005 memorandum that the Combat Casualty Area file could not 
be searched because he did not provide the names of 
individuals or the approximate dates.  As such, the veteran 
has provided nothing more than a general assertion so that an 
attempt at verifying his stressors could not be made.  

With respect to the veteran's claim that he witnessed his 
friends injured from an explosion and saw dead soldiers in 
body bags, the Board does observe that the unit records 
indicate that there were casualties during the veteran's 
deployment.  However, the unit records also show that all of 
the dead and wounded unit members were injured away from the 
home station and that the wounded individuals were evacuated 
prior to the aircraft's return to Vung Tua.  In the case of 
fatalities, which occurred on May 4, 1967, and May 9, 1967, 
the aircraft were destroyed and the personnel were killed in 
the crash.  As such, the veteran would not have witnessed 
these events.  Therefore, the Board has determined that there 
is no evidence of record that corroborates the veteran's 
claimed in-service stressors of witnessing his friends 
injured from an explosion and observing dead soldiers in body 
bags.

With respect to the veteran's claimed in-service personal 
assault, the veteran contends that a fellow soldier hit him 
on the head with a fifth of whisky.  However, there is no 
contemporaneous evidence of the alleged assault in service.  
In this regard, no official report of the assault was made, 
and the veteran's service medical records are negative for 
any complaints, treatment, or diagnosis of a head injury.  In 
addition, his service personnel records do not show that he 
requested his duty assignment to be changed or that he be 
moved to different barracks.  Moreover, the lay statements 
provided by the veteran's family and friends do not mention 
that the veteran confided to them about a personal assault in 
service, and the letters discussing the veteran's change in 
behavior before and after military service are not specific 
enough to suggest that it was caused by an assault.  
Furthermore, the medical evidence of record indicates that 
the veteran did not discuss the personal assault as an in-
service stressor for his PTSD during the December 2004 VA 
examination or with his VA psychologist.  As such, the 
evidence of record does not establish that the veteran was 
assaulted in service.  

The only evidence substantiating that the veteran experienced 
the in-service stressors is his own testimony.  However, as 
noted above, the veteran's uncorroborated testimony is not 
sufficient to verify a non-combat stressor.  Cohen v. Brown, 
10 Vet. App. 128, 138 (1997), and Dizoglio, 9 Vet. App. at 
166.  The record must contain service records or other 
corroborative evidence, which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressors. Id.  Although it is plausible that the 
veteran experienced what he reported, there is no 
verification from personnel records, lay statements from 
service members, or other corroborating evidence in the 
record to support the veteran's contention that any of the 
claimed events occurred.  Thus, because none of the veteran's 
previous diagnoses of PTSD were based upon a verified in-
service stressor, the claim for service connection for PTSD 
must be denied.  

Therefore, the Board finds that the preponderance of the 
evidence weighs against the veteran's claim of entitlement to 
service connection for PTSD.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (to deny a claim on its merits, the 
evidence must preponderate against the claim).  Thus, service 
connection for PTSD is not warranted.


ORDER

Entitlement to service connection for PTSD is denied.





____________________________________________
Jessica J. Wills
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


